Case 3:19-cr-00113-RDM Document 47 Filed 08/07/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
v. : 3:19-CR-0113
(JUDGE MARIANI)
DORY L. SATER,
Defendant.
ORDER

 

AND NOW, THIS / o DAY OF AUGUST 2020, for the reasons set forth in this
Court's accompanying memorandum opinion, IT Is HEREBY ORDERED THAT Defendant

Dory Sater’s “Motion to Suppress Statements” (Doc. 33) is DENIED.

’

“7 tL Wd ZA
Robert D. Mariani”
United States District Judge

 
